


Exhibit 10.38

 

AMENDMENT TO THE MASTER SERVICES AGREEMENT

 

This amendment to the Master Services Agreement (this “Amendment”) is entered
into effective November 1, 2013 (the “Effective Date”), by and between Sports &
Entertainment Physicians, PC, a Connecticut professional corporation, with its
principal place of business at 188 Northrop Street, Bridgewater, Connecticut
06751 (“Provider”), and SFX Entertainment, Inc., a Delaware corporation, with
its principal place of business at 430 Park Avenue, 6th Floor, New York, New
York 10022 (“Client,” together with the Provider, the “Parties”).

 

RECITALS

 

WHEREAS, Provider and Client entered into a Master Services Agreement (the
“Agreement”) pertaining to the provision of certain services set forth in
Appendix I to the Agreement;

 

WHEREAS, the Parties desire to amend the Agreement pursuant to the terms and
conditions contained herein to be effective and enforceable as of the Effective
Date; and

 

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
Parties, the Parties hereby agree to amend the Agreement pursuant to the terms
and conditions herein:

 

a.              Section 3.1 shall be amended to read as follows:

 

3.1 Term.  The initial term of this Agreement will begin on the Effective Date
and will continue for two (2) years (the “Initial Term”), unless terminated
earlier as provided in Section 3.2 below. Thereafter, the Client and Provider
may renew the Agreement on mutually agreeable terms and conditions each year for
an additional one (1) year thereafter.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

 

SPORTS & ENTERTAINMENT PHYSICIANS, PC

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

By:

/s/ Andrew Bazos MD

 

By:

/s/ Richard Rosenstein

 

 

 

 

 

Name:

Andrew Bazos MD

 

Name:

Richard Rosenstein

 

 

 

 

 

Title:

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Date:

3/28/14

 

Date:

3/28/14

 

--------------------------------------------------------------------------------
